     Case: 1:19-cv-00382 Document #: 77 Filed: 08/16/19 Page 1 of 3 PageID #:423




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


LATRINA COTHRON, Individually and on
behalf of similarly situated individuals,

                       Plaintiff,                       Case No. 1:19-cv-00382

         v.
                                                        Judge John J. Tharp, Jr.
WHITE CASTLE SYSTEM, INC. d/b/a
WHITE CASTLE and CROSS MATCH
TECHNOLOGIES, INC.,                                     Magistrate Judge Sidney I. Schenkier
                       Defendants.




                  UNOPPOSED MOTION TO WITHDRAW APPEARANCE OF
                              JOHN KITCHURA

         Now comes Defendant, Crossmatch, by its attorneys and submits this Unopposed Motion

to Withdraw Appearance and in support states as follows:

         1.    John Kitchura is the Associate General Counsel for HID Global, the parent

company of Crossmatch.

         2.    Crossmatch was previously a Defendant in this case but was voluntarily dismissed

on April 12, 2019. (ECF 45).

         3.    Because Mr. Kitchura has an appearance on file, even though Crossmatch is no

longer a Defendant, he still receives ECF filings.

         4.    Since Crossmatch is no longer a Defendant, there is no further need for Mr.

Kitchura to continue to receive ECF notices and filings. Accordingly, Mr. Kitchura would like

to withdraw his appearance as counsel for Crossmatch.

         5.    All parties agree to and do not oppose this Motion.




145375541.1
     Case: 1:19-cv-00382 Document #: 77 Filed: 08/16/19 Page 2 of 3 PageID #:424




         WHEREFORE, Mr. Kitchura requests that this court grant his Motion to Withdraw, order

that his appearance in this matter be withdrawn and for such other and further relief the court

deems necessary in the interest of justice.

Dated: August 16, 2019                            CROSS MATCH TECHNOLOGIES, INC.,



                                                  By: /s/ Debra R. Bernard
                                                       Debra R. Bernard

                                                  PERKINS COIE LLP
                                                  Debra R. Bernard (ARDC No. 6191217)
                                                  DBernard@perkinscoie.com
                                                  131 South Dearborn Street, Suite 1700
                                                  Chicago, Illinois 60603-5559
                                                  Telephone: 312.324.8400
                                                  Facsimile: 312.324.9400

                                                  Susan D. Fahringer, admitted pro hac vice
                                                  SFahringer@perkinscoie.com
                                                  Nicola C. Menaldo, admitted pro hac vice
                                                  NMenaldo@perkinscoie.com
                                                  1201 Third Avenue, Suite 4900
                                                  Seattle, WA 98101-3099
                                                  Telephone: 206.359.8000
                                                  Facsimile: 206.359.9000




                                                -2-
145375541.1
     Case: 1:19-cv-00382 Document #: 77 Filed: 08/16/19 Page 3 of 3 PageID #:425




                                 CERTIFICATE OF SERVICE

         I hereby certify that, on August 16, 2019, a copy of the foregoing was served via the

Court’s ECF filing system to:

         Ryan F. Stephan
         Andrew C. Ficzko
         Stephan Zouras, LLP
         100 N. Riverside, Suite 2150
         Chicago, IL 60606
         (312) 233-1550
         Email: aficzko@stephanzouras.com
         Email: rstephan@stephanzouras.com

         Mary A. Smigielski
         Alexander M Misakian
         Lewis Brisbois
         550 West Adams Street , Suite 300
         Chicago, IL 60661
         (312) 463-3377
         Email: Mary.Smigielski@lewisbrisbois.com
         Email: Alexander.Misakian@lewisbrisbois.com

         Melissa Dunlap Palmisciano
         White Castle System, Inc.
         555 W. Goodale St
         Columbus, OH 43215
         (614) 559-2512
         Email: palmiscm@whitecastle.com



                                                                     s/Debra R. Bernard




145375541.1
